Title: To James Madison from Richard Rush, 1 January 1813
From: Rush, Richard
To: Madison, James


Sir.
January 1. 1813.
Mr Ingersoll has sent me on the enclosed letter from Philadelphia, which, for the sake of the sentence it contains about impressment, I venture to enclose for your eye.
Mr Ingersoll is not, as Mr King supposes, engaged in any publication upon this subject. He is investigating it, with others, preparatory to his congressional career, which I please myself with the hope will be prominent and useful. With the most respectful attachment, I have the honor to be your obt. Servt.
R. Rush.
